     Case 2:20-cv-00335-MTL-MHB Document 40 Filed 10/12/20 Page 1 of 5




 1                   LAW OFFICES
      BROENING OBERG WOODS & WILSON
 2           PROFESSIONAL CORPORATION
             2800 NORTH CENTRAL AVENUE
 3             PHOENIX, ARIZONA 85004
              TELEPHONE: (602) 271-7700
 4            FACSIMILE: (602) 258-7785
     Sarah L. Barnes /Bar No. 020362
 5   E-mail: slb@bowwlaw.com
             kel@bowwlaw.com
 6
     Attorneys for Defendants Valerie Gilreath,
 7   MD, Kari Rounds, RN and Chidozie Eze,
     PA
 8

 9                       IN THE UNITED STATES DISTRICT COURT

10                             FOR THE DISTRICT OF ARIZONA

11
      Melinda Gabriella Valenzuela,                    No. CV 20-00335-PHX-MTL (MHB)
12
                            Plaintiff,
13                                                     ANSWER
      v.
14
      Unknown Ornelas, et. al,
15
                            Defendants.
16
            Defendants Valerie Gilreath, M.D., Kari Rounds, RN, and Chidozie Eze, PA,
17
     (“Defendants”) with respect to allegations on or after July 1, 2019, by and through
18
     undersigned counsel, hereby answer Plaintiff’s Complaint (Dk. No. 9), pursuant to this
19
     Court’s Order dated June 29, 2020, (Dk. No. 23), as follows:
20
            1.     Defendants admit that venue is proper, and this Court has jurisdiction over
21
     this matter pursuant to 42 U.S.C. §1983 or the Eighth Amendment. However, Defendants
22
     deny any allegations pertaining to or implying liability for damages or injunctive relief and
23
     deny they are depriving Plaintiff of any rights under any state, federal or common law.
24
            2.     Defendants admit that Plaintiff was in ADOC custody during the timeframe
25
     of the events alleged, and they admit that Centurion of Arizona, L.L.C. (“Centurion”)
26
     Case 2:20-cv-00335-MTL-MHB Document 40 Filed 10/12/20 Page 2 of 5




 1   began providing healthcare at the State-run prisons on July 1, 2019, and that they began
 2   providing healthcare for Centurion on that date.
 3             3.   Defendants Gilreath, Rounds and Eze deny Plaintiff’s allegations in Count II
 4   of the Complaint, pertaining to or implying liability for any damages, including punitive
 5   damages, and they specifically deny they have failed or refused to properly treat Plaintiff’s
 6   Hepatitis C, have failed to provide adequate medical care or have been deliberately
 7   indifferent to Plaintiff’s serious medical needs, and further deny they have caused any
 8   injury.
 9             4.   With respect to administrative remedies, Defendants admit that there are
10   administrative remedies available to the inmates. Defendants are without sufficient
11   information to admit or deny whether Plaintiff exhausted his administrative remedies and
12   therefore deny the same.
13             5.   Defendants also aver that the medical and institutional records speak for
14   themselves as to Plaintiff’s ongoing medical care and conditions. To the extent that
15   Plaintiff’s Complaint contains allegations regarding ongoing care that are not consistent
16   with or addressed within the records, they are herein denied.
17             6.   Defendants deny any and all allegations not specifically admitted herein,
18   which pertain to or imply any liability as to these Defendants on or after July 1, 2019, and
19   any allegations for actions/inaction prior to July 1, 2019, are not directed at them (as they
20   are answering herein and represented by undersigned counsel), and are being addressed by
21   other Defendants or separate counsel for Defendants.
22                                 AFFIRMATIVE DEFENSES
23             1.   Defendants deny that Plaintiff has been denied any right protected by the
24   United States Constitution, the United States Code, or any state constitutions or laws.
25             2.   Plaintiff fails to state a claim upon which relief may be granted, including
26   the claim for damages and punitive damages.

                                                 -2-
     Case 2:20-cv-00335-MTL-MHB Document 40 Filed 10/12/20 Page 3 of 5




 1          3.     Plaintiff has failed to exhaust administrative remedies as required by the
 2   Prison Litigation Reform Act (PLRA), thereby warranting dismissal of the case. See
 3   U.S.C. §1997e(a).
 4          4.     Defendants allege that no custom, policy or practice exists or existed which
 5   may be shown to be the moving force behind any alleged constitutional violation.
 6          5.     Defendants allege that any actions by them furthered or furthers a legitimate
 7   interest in providing appropriate care and treatment to Plaintiff, thereby warranting
 8   dismissal of Plaintiff’s claims.
 9          6.     Defendants plead the affirmative defense of failure to mitigate damages.
10          7.     Defendants plead the affirmative defense of contributory negligence and
11   assumption of risk.
12          8.     Defendants affirmatively assert that they are not liable for the policies and
13   procedures of any other Defendant, contracted provider, outside provider or outside facility
14   and/or any non-party at fault.
15          9.     Plaintiff merely disagrees with her course of medical treatment, which is not
16   actionable under 42 U.S.C. §1983.
17          10.    Plaintiff alleges only a difference of opinion among her medical providers,
18   which is not actionable under 42 U.S.C. §1983.
19          11.    The injuries and damages alleged in the Complaint, if any, were proximately
20   caused by the acts or the omissions of Plaintiff, other Defendants, third persons or entities
21   and/or other non-parties at fault for which Defendants are not liable.
22          12.    In order to avoid waiver, Defendants assert the following defenses should
23   discovery reveal these defenses are appropriate, specifically, the affirmative defenses set
24   forth in Rule 8(c), F.R.C.P. and Rule 12.
25          13.    Plaintiff’s claims are barred by the statute of limitations.
26

                                                  -3-
     Case 2:20-cv-00335-MTL-MHB Document 40 Filed 10/12/20 Page 4 of 5




 1          14.    Defendants reserve their right to amend their affirmative defenses and to add
 2   new affirmative defenses in the event future discovery reveals the existence of or need for
 3   the same.
 4                                       JURY DEMAND
 5          15.    Defendants demand a trial by jury of all triable issues.
 6          WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants pray for
 7   judgment against Plaintiff as follows:
 8          1.     Dismissing the Complaint as to these Defendants with prejudice;
 9          2.     Awarding Defendants such other and further relief as the Court deems just
10   and reasonable under the circumstances.
11          RESPECTFULLY SUBMITTED 12th day of October, 2020.
12                                            BROENING OBERG WOODS & WILSON, P.C.
13

14                                            By: /s/ Sarah L. Barnes ______________________
                                                      Sarah L. Barnes
15                                                    2800 North Central Avenue
                                                      Suite 1600
16                                                    Phoenix, Arizona 85004
                                                      Attorneys for Defendants Valerie Gilreath,
17                                                    MD, Kari Rounds, RN and Chidozie Eze,
                                                      PA
18

19

20

21

22

23

24

25

26

                                                  -4-
     Case 2:20-cv-00335-MTL-MHB Document 40 Filed 10/12/20 Page 5 of 5




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on October 12, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing, with copies submitted
 4   by U.S. mail and/or electronically to the following recipients:
 5                                Melinda G. Valenzuela #172770
                                         ASPC Florence
 6                                         Kasson Unit
                                          P.O. Box 8200
 7                                     Florence, AZ 85132
                                         Plaintiff Pro Se
 8
                                       Anthony J. Fernandez
 9                                       Nichole L. Cullen
                                         Valerie R. Baccaro
10                              Quintairos Prieto Wood & Boyer PA
                                 2390 E Camelback Rd., Ste. 440
11                                      Phoenix, AZ 85016
                                      Counsel for Defendants
12

13

14

15   /s/ Kathy Lake
16

17

18

19

20

21

22

23

24

25

26

                                                 -5-
